Case 2:19-cv-05465-AB-AFM Document 135 Filed 07/17/20 Page 1 of 6 Page ID #:4874



   1   PAUL HASTINGS LLP                       MITCHELL SILBERBERG & KNUPP
       STEVEN A. MARENBERG (101033)            LLP
   2   stevenmarenberg@paulhastings.com        ADAM LEVIN (156773)
       1999 Avenue of the Stars                Adam Levin axl@msk.com
   3   Los Angeles, CA 90067                   GILBERT S. LEE (SB # 267247)
       Telephone: (310) 620-5700               gsl@msk.com
   4   Facsimile: (310) 620-5899               DANIEL INNAMORATI (294300)
                                               dji@msk.com
   5   D. SCOTT CARLTON (239151)               2049 Century Park E., 18th Floor
       scottcarlton@paulhastings.com           Los Angeles, CA 90067
   6   BRIAN S. KAEWERT (305140)               Telephone: (310) 312-2000
       briankaewert@paulhastings.com           Facsimile: (310) 312-3100
   7   JOSEPH N. MONTOYA (322279)
       josephmontoya@paulhastings.com
   8   515 S. Flower St
       Los Angeles, CA 90071
   9   Telephone: 1(213) 683-6000
       Facsimile: 1(213) 627-0705
  10
       Attorneys for Plaintiff and
  11   Counterclaim Defendant United Talent
       Agency, LLC
  12

  13
                             UNITED STATES DISTRICT COURT
  14
                            CENTRAL DISTRICT OF CALIFORNIA
  15

  16
       WILLIAM MORRIS ENDEAVOR                    Ref. No. 2:19-cv-05465-AB-
  17   ENTERTAINMENT, LLC, et al.,                AFM
  18                  Plaintiffs and              JOINT STIPULATION FOR
                      Counterclaim                VOLUNTARY DISMISSAL
  19                  Defendants,                 WITH PREJUDICE AND
                                                  [PROPOSED] ORDER
  20         vs.
  21   WRITERS GUILD OF AMERICA,
       WEST, INC., et al.,
  22
                      Defendants and
  23                  Counterclaimants
  24                  and
  25   PATRICIA CARR, et al.
  26                  Counterclaimants.
  27

  28


         JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
Case 2:19-cv-05465-AB-AFM Document 135 Filed 07/17/20 Page 2 of 6 Page ID #:4875



   1          Plaintiff and Counterclaim Defendant United Talent Agency, LLC
   2    (“UTA”), on the one hand, and Defendants and Counterclaimants Writers
   3    Guild of America, West, Inc. and Writers Guild of America, East, Inc., and
   4    Counterclaimants Barbara Hall and Deirdre Mangan, on the other, acting
   5    through counsel, and pursuant to Federal Rule of Civil Procedure
   6    41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement
   7    executed by them, to the Dismissal With Prejudice of:
   8         (1)    All claims filed by UTA against the Writers Guild of
   9                America, West, Inc. and Writers Guild of America, East, Inc.;
  10         (2)    All counterclaims filed by the Writers Guild of America,
  11                West, Inc. and Writers Guild of America, East, Inc. against
  12                UTA; and,
  13         (3)    All counterclaims filed by Barbara Hall and Deirdre Mangan
  14                against UTA.
  15          Each party shall bear its own costs and fees, including all attorney’s fees.
  16

  17
       Dated: July 17, 2020                   PAUL HASTINGS LLP

  18                                          By: /s/ Steven A. Marenberg
  19
                                                 Steven A. Marenberg (101033)
                                                 stevenmarenberg@paulhastings.com
  20                                             1999 Avenue of the Stars, 27th Floor
  21                                             Los Angeles, California 90067
                                                 Telephone: (310) 620-5700
  22                                             Facsimile: (310) 620-5899
  23
                                                  D. Scott Carlton (239151)
  24                                              scottcarlton@paulhastings.com
  25                                              515 South Flower Street, 25th Floor
                                                  Los Angeles, California 90071
  26                                              Telephone: (213) 683-6000
  27                                              Facsimile: (213) 627-0705

  28
                                                -2-
         JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
Case 2:19-cv-05465-AB-AFM Document 135 Filed 07/17/20 Page 3 of 6 Page ID #:4876



   1                                        MITCHELL SILBERBERG & KNUPP LLP
                                               Adam Levin (156773)
   2
                                               axl@msk.com
   3                                           Jeremy Mittman (248854)
                                               j2m@msk.com
   4
                                               Jean Pierre Nogues (84445)
   5                                           jpn@msk.com
                                               2049 Century Park E., 18th Floor
   6
                                               Los Angeles, CA 90067
   7                                           Telephone: (310) 312-2000
                                               Facsimile: (310) 312-3100
   8

   9                                        Attorneys for Plaintiff/Counterclaim-
                                            Defendant UNITED TALENT
  10
                                            AGENCY, LLC
  11

  12   DATED: July 17, 2020                 ALTSHULER BERZON LLP
  13
                                            By: /s/ P. Casey Pitts
  14                                            P. Casey Pitts (SBN 262463)
  15                                            cpitts@altber.com
                                                Stephen P. Berzon (SBN 46540)
  16                                            sberzon@altber.com
  17                                            Stacey Leyton (SBN 203827)
                                                sleyton@altber.com
  18                                            Rebecca C. Lee (SBN 305119)
  19                                            rlee@altber.com
                                                Andrew Kushner (SBN 316035)
  20                                            akushner@altber.com
  21                                            177 Post Street, Suite 300
                                                San Francisco, California 94108
  22                                            Telephone: (415) 421-7151
  23                                            Facsimile: (415) 362-806
  24
                                           ROTHNER, SEGALL & GREENSTONE
  25                                          Anthony R. Segall (SBN 101340)
                                              asegall@rsglabor.com
  26
                                              Juhyung Harold Lee (SBN 315738)
  27                                          hlee@rsglabor.com
                                              510 South Marengo Avenue
  28
                                              -3-
         JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
Case 2:19-cv-05465-AB-AFM Document 135 Filed 07/17/20 Page 4 of 6 Page ID #:4877



   1                                            Pasadena, California 91101
   2                                            Telephone: (626) 796-7555
                                                Facsimile: (626) 577-0124
   3

   4                                       CONSTANTINE CANNON LLP
                                              W. Stephen Cannon (pro hac vice)
   5                                          scannon@constantinecannon.com
   6                                          1001 Pennsylvania Ave, NW, Ste.
                                              1300N
   7                                          Washington, DC 20004
   8                                          Telephone: (202) 204-3500
                                              Facsimile: (202) 204-3501
   9

  10                                            Ethan E. Litwin (pro hac vice)
                                                elitwin@constantinecannon.com
  11                                            335 Madison Avenue, 9th Floor
  12                                            New York, NY 10017
                                                Telephone: (212) 350-2700
  13                                            Facsimile: (212) 350-2701
  14
                                           Attorneys for Defendants and
  15                                       Counterclaimants
  16                                            Ann M. Burdick (pro hac vice)
  17
                                                aburdick@wgaeast.org
                                                Writers Guild of America, East, Inc.
  18                                            250 Hudson Street, Suite 700
  19
                                                New York, New York 10013
                                                Telephone: (212) 767-7800
  20                                            Facsimile: (212) 582-1909
  21
                                           Attorney for Defendant and Counterclaimant
  22                                       Writers Guild of America, East, Inc.
  23

  24

  25

  26

  27

  28
                                              -4-
         JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
Case 2:19-cv-05465-AB-AFM Document 135 Filed 07/17/20 Page 5 of 6 Page ID #:4878



   1                               [PROPOSED] ORDER
   2         This matter came before the Court on a Joint Stipulation for Dismissal
   3   with Prejudice filed by Plaintiff and Counterclaim Defendant United Talent
   4   Agency, LLC (“UTA”), on the one hand, and Defendants and
   5   Counterclaimants Writers Guild of America, West, Inc. and Writers Guild of
   6   America, East, Inc., and Counterclaimants Barbara Hall and Deirdre
   7   Mangan. The Stipulation is hereby GRANTED and the following claims are
   8   dismissed with prejudice:
   9         (1)    All claims filed by UTA against the Writers Guild of
  10                America, West, Inc. and Writers Guild of America, East, Inc.;
  11         (2)    All counterclaims filed by the Writers Guild of America,
  12                West, Inc. and Writers Guild of America, East, Inc. against
  13                UTA; and,
  14         (3)    All counterclaims filed by Barbara Hall and Deirdre Mangan
  15                against UTA.
  16         Each party shall bear its own costs and fees, including all attorney’s fees.
  17

  18

  19   IT IS SO ORDERED.
  20

  21   Dated: ___________________             ________________________________________

  22                                         UNITED STATES DISTRICT COURT JUDGE

  23

  24

  25

  26

  27

  28
                                                -5-
         JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
Case 2:19-cv-05465-AB-AFM Document 135 Filed 07/17/20 Page 6 of 6 Page ID #:4879



   1                                     ATTESTATION
   2         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Steven A. Marenberg, attest that
   3   the other signatories listed, and on whose behalf this filing is submitted, concur in
   4   the filing content and have authorized this filing.
   5

   6                                           By: /s/ Steven A. Marenberg
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 -6-
         JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
